Citation Nr: 0913790	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for gastroesophageal reflux disease, to include 
whether the reduction in rating from 60 percent to 30 percent 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel





INTRODUCTION

The Veteran had active duty service from May 1979 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 2003, the RO granted service connection for 
gastroesophageal reflux disease and assigned a 60 percent 
disability evaluation effective April 3, 2003.  In May 2004, 
the Veteran submitted a claim of entitlement to an increased 
rating for his service-connected gastroesophageal reflux.  In 
November 2004, the RO reduced the disability evaluation 
assigned for the gastroesophageal reflux from 60 percent to 
10 percent, effective February 1, 2005.  The Veteran appealed 
this determination.  He also argued that a rating in excess 
of 60 percent was warranted.  In April 2005, the RO granted 
an increased rating to 30 percent for the service-connected 
gastroesophageal reflux, effective from February 1, 2005, the 
date of the prior reduction.  This is not a complete grant of 
benefits sought on appeal and the issue of the propriety of 
the reduction remains in appellate status.  

The Veteran failed to report for a Board video conference 
hearing which was scheduled in May 2007.  

In a March 2009 statement, the Veteran's representative 
argued that the Veteran had a heart condition which was 
complicated by the service-connected gastroesophageal reflux.  
The representative also noted that there was an inferred 
claim of service connection for a disorder manifested by 
dizziness and fainting.  The representative has also argued 
that the symptomatology associated with the service-connected 
gastroesophageal reflux has increased.  As these matters have 
not been developed or certified for appeal and are not 
inextricably intertwined with the issue now before the Board, 
they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In this case, a statement of the case (SOC) was issued in 
April 2005.  This was the most recent adjudicative action 
taken by the RO on the issue on appeal.  In January 2007, the 
Board received a November 2006 VA operative report for an 
esophagogastroduodenoscopy.  It is unclear when this report 
was received by the RO.  However, in any event, the report 
was submitted without a waiver of RO review.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  In this case, a 
supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.

Further, the presence of the VA operative report strongly 
suggests that there may be outstanding inpatient and/or 
outpatient treatment records at this facility.  Records from 
the Oklahoma City VA Medical Center (VAMC) from October 2004, 
forward, should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility).

It is also noteworthy that the Veteran's most recent VA 
examination for his gastroesophageal reflux disease is now 
nearly five years old, and that since that time he undergone 
surgery related to that disability.  Because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, the Veteran should be afforded a current 
gastrointestinal examination..  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.326 (2007); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Finally, in a March 2009 statement, the Veteran's 
representative wrote that he thought the Veteran was 
receiving Social Security disability payments.  The 
representative indicated that he desired VA to request 
disability information from the Social Security 
Administration to aid in this claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to Social Security 
Administration (SSA) benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask he 
provide the name of all VA and non-VA 
health care providers that have treated 
him for his service connected 
gastroesophageal reflux disease since May 
2004.  Any records identified by the 
Veteran should be obtained.  Negative 
responses should be properly annotated 
into the record.

2.  Obtain the Veteran's complete 
inpatient and outpatient treatment 
records from the Oklahoma City VAMC since 
October 2004.  A negative response should 
be properly annotated into the record.

3.  Contact the SSA and request all 
medical records associated with the 
veteran's award of SSA benefits, if any.  
A negative response should be properly 
annotated into the record.

4.  After the foregoing has been 
completed, the Veteran should be afforded 
a VA examination to determine the current 
severity of his gastroesophageal reflux 
disease.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail, 
and all tests and studies deemed 
necessary by the examiner should be 
performed.  

The examiner should list all current 
manifestations and symptoms of the 
Veteran's gastroesophageal reflux 
disease, and should comment specifically 
on the presence, frequency and severity 
of such symptoms as diarrhea, 
constipation and abdominal distress; 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or any other symptom combinations 
productive of severe impairment of 
health.  Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

5.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

